COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00010-CV


Carl Chadwick Snell                      §    From the 211th District Court

                                         §    of Denton County (14-09634-211)
v.
                                         §    June 18, 2015

Patricia L. Paskow                       §    Per Curiam


                                  JUDGMENT

        This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed as

moot.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM